DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of i) an antibody from species group A, ii) an array pattern from species group B, and ii) an open-well member from species group C in the reply filed on 23 February 2022 is acknowledged.
Claims 10, 13-14, 16-17, 19-21, and 23-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2022.
Claims 8, 12, and 15 are canceled. Claims 1-7, 9-11, 13-14, and 16-24 are pending. Claims 10, 13-14, 16-17, 19-21, and 23-24 are withdrawn. Claims 1-7, 9, 11, 18 and 22 are examined on the merits.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 1, “toclaim 1” should be “to claim 1”.
In claim 5, line 2, “saidsurfacemodification” should be “said surface modification”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 recite the limitation "said semiconductor wire".  There is insufficient antecedent basis for this limitation in the claims. Claim 1 at line 7 recites “at least one semiconductor wire”. In the case when there is more than one semiconductor wire, it is unclear which semiconductor wire is being referenced.
Claim 18 recites the limitation “said biosensor member”.  There is insufficient antecedent basis for this limitation in the claims. Claim 18 depends from claim 11 which depends from claim 9 which depends from claim 1. Claim 9 recites an assembly comprising a plurality of biosensors according to claim 1 which each comprise a biosensing member. It is unclear whether “said biosensor member” of claim 18 references the same biosensing member or another structure. If “said biosensor member” is meant to reference a biosensing member, it is unclear which biosensing member is being referenced since each of the biosensors comprises a biosensing member.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lieber et al. (US 2007/0158766 A1; herein after “Lieber”).
Lieber teaches a field effect transistor-based biosensor for detecting whole-cell bacteria (para [0017]; para [0070]; Figs. 1A-1B, 2A-2B, 4A). 
The biosensor comprises a source (source electrode, para [0017]; Fig. 4A); a drain spaced apart from said source in a first direction (drain electrode, para [0017]; Fig. 4A); and a biosensing member disposed between said source and said drain (semiconductor nanowire disposed between the source and drain electrodes, para [0017]; Fig. 4A). 
The biosensing member includes at least one semiconductor wire. The semiconductor wire serves as a semiconductor channel interconnecting said source and said drain. The semiconductor wire has a length in the first direction so as to permit said biosensing member to capture the whole-cell bacteria (para [0017]; para [0063]-[0064]; Figs. 2A-2B, 4A). 
The biosensing member includes a surface modification layer formed on said semiconductor wire (e.g., the nanowire functionalized with a siloxane derivative; a nanowire may be modified after construction of the nanoscale detector device by immersing the device in a solution containing the modifying chemicals to be coated, para [0132]; e.g., Fig. 15A). 
The biosensing member includes a plurality of detecting elements bonding to said surface modification layer and capable to capturing the whole-cell bacteria (para [0132], [0064]-[0065], [0067]).
Regarding claim 2, Lieber teaches the length of the semiconductor wire is in a range from 1 µm to 5 µm (para [0079]).

Regarding claim 4, Lieber teaches the semiconductor wire is made from silicon or aluminum oxide (para [0093]-[0094], [0107]).
Regarding claim 5, Lieber teaches the surface modification layer includes a plurality of linking moieties formed distally from the semiconductor wire for bonding to the detecting elements (e.g., linker or crosslinker, para [0118], [0132]).
Regarding claim 6, Lieber teaches the biosensor further comprising: an isolation layer for disposing the source, drain, and biosensing member thereon (oxide layer, see Fig. 4A), and a gate disposed beneath the isolation layer and electrically connected to the source and drain (backgate, see Fig. 4A, para [0133]).
Regarding claim 7, Lieber teaches the isolation layer is made from a dielectric material (oxide layer, see Fig. 4A).
Regarding claim 9, Lieber teaches a field effect transistor-based biosensor assembly for detecting whole-cell bacteria, comprising a plurality of biosensors according to claim 1, the biosensors being displaced from one another (e.g., an array of at least 100 analyte gate field effect transistors, para [0017]; para [0121]; Fig. 1B).
Regarding claim 11, Lieber teaches the biosensors are arranged in an array pattern (para [0017], [0121]).
Regarding claim 22, Lieber teaches each of the detecting elements is an antibody, an aptamer, or a peptide (e.g., amino acids, proteins, sugars, DNA, antibodies, antigens, and enzyme, para [0064]-[0065], [0067], [0132], [0073]-[0076]).

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2007/0158766 A1; herein after “Lieber”) in view of Rosenwaks et al. (WO 2013/128456 A1; hereinafter “Rosenwaks”).
Lieber teaches the field effect transistor-based biosensor assembly according to claim 11 further comprising an open-well member which defines an open well for accommodating a fluid that contains the bacteria therein (sample exposure region wherein a sample in the sample exposure region addresses at least a portion of the nanowire; sample exposure region can be a well, para [0120], [0124], Figs. 1A-1B). The open-well member is disposed on said biosensors to permit the bacteria in said open well to access the biosensing members (para [0120], [0124], Figs. 1A-1B).
Lieber fails to teach the open well is in the form of an S-shape.
Rosenwaks teaches a field effect transistor-based biosensor (p. 8, lines 23-24). The sensing surface of the transistor comprises an exposed surface of an active region, thereby reading on open-well member (p. 6, lines 1-2). The active region is oriented in the y-direction between the source and drain that can be rectilinear, C-shaped or S-shaped (p. 11, lines 26-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the open-well member of Lieber to define an open well in the form of an S-shape rather than a rectilinear geometry as disclosed by Rosenwaks. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent structure for contacting the sample fluid to the sensor and since the same expected detection would have been obtained.  The use of alternative and functionally equivalent structures would have been desirable to those of ordinary skill in the art based on the desired sensor configuration. One having ordinary skill in the art would have a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641